Citation Nr: 1746074	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-29 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral elbow epicondylitis.

2.  Entitlement to service connection for left hip bursitis. 

3.  Entitlement to service connection for left hand pain. 

4.  Entitlement to service connection for a heart murmur. 

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for pseudofolliculitis barbae. 

7.  Entitlement to service connection for right foot fungus. 

8.  Entitlement to service connection for hyperhidrosis. 

9.  Entitlement to service connection for left arm cubital syndrome. 

10.  Entitlement to service connection for lower back strain. 

11.  Entitlement to service connection for left lower sciatica. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services
 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to July 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for lower back strain and entitlement to service connection for left lower sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal on the claims of entitlement to service connection for bilateral elbow epicondylitis, entitlement to service connection for left hip bursitis, entitlement to service connection for left hand pain, entitlement to service connection for a heart murmur, entitlement to service connection for hemorrhoids, entitlement to service connection for pseudofolliculitis barbae, entitlement to service connection for right foot fungus, entitlement to service connection for hyperhidrosis and entitlement to service connection for left arm cubital syndrome. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral elbow epicondylitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to service connection for left hip bursitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for entitlement to service connection for left hand pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim for entitlement to service connection for a heart murmur have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the claim for entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the claim for entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the claim for entitlement to service connection for right foot fungus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the claim for entitlement to service connection for hyperhidrosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the claim for entitlement to service connection for left arm cubital syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the Veteran's May 2017 videoconference hearing, he requested to withdraw the issues of entitlement to service connection for bilateral elbow epicondylitis, entitlement to service connection for left hip bursitis, entitlement to service connection for left hand pain, entitlement to service connection for a heart murmur, entitlement to service connection for hemorrhoids, entitlement to service connection for pseudofolliculitis barbae, entitlement to service connection for right foot fungus, entitlement to service connection for hyperhidrosis and entitlement to service connection for left arm cubital syndrome.  

Given this testimony, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review his appeal, and the Veteran's claims must be dismissed.


ORDER

Entitlement to service connection for bilateral elbow epicondylitis is dismissed.

Entitlement to service connection for left hip bursitis is dismissed. 

Entitlement to service connection for left hand pain is dismissed.

Entitlement to service connection for a heart murmur is dismissed.

Entitlement to service connection for hemorrhoids is dismissed.

Entitlement to service connection for pseudofolliculitis barbae is dismissed.

Entitlement to service connection for right foot fungus is dismissed.

Entitlement to service connection for hyperhidrosis is dismissed.

Entitlement to service connection for left arm cubital syndrome is dismissed.






REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims remaining on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service treatment records dated in June 1998 show that the Veteran was treated for lower back pain due to a moving vehicle accident.  He denied radiating pain or numbness or tingling.  Upon examination, sharp, dull pain was noted.  Spasms and tenderness were not found.  An assessment of lower back strain was provided.  A June 1999 medical treatment record noted that the Veteran complained of lower back pain, with left leg pain.  The Veteran had been in a moving vehicle accident two weeks prior to treatment.  An assessment of muscle strain was provided.  A July 1999 medical treatment record noted that the Veteran complained of constant lower pain when standing for long periods of time,  He also noted trouble sitting, with pain which shot down his leg towards his knee.  An August 1999 medical treatment record showed an assessment of musculoskeletal spasms.  On the Veteran's April 2010 Report of Medical History, it was noted that he had experienced chronic back pain, non-limiting, from a moving vehicle accident.   

A VA treatment note dated in October 2012 shows that the Veteran was seen in the emergency department for complaints of lower back pain.  The pain was described as 5 out of 10.  The report notes that the Veteran had been in a moving vehicle collision four months prior and now experienced pain with prolonged sitting or standing.  An assessment of back pain was provided.  

A May 2014 VA treatment note shows that the Veteran was diagnosed with a backache.  An April 2015 VA treatment record notes persistent back pain that radiated down through his left leg.  A January 2016 VA treatment record shows that the Veteran complained of daily low back pain.  

The Veteran was afforded a VA examination in February 2017.  The Veteran reported that while in service, he had hit a tree.  His back became stiff, and he could not bend, sit, or lay down without medication.  He stated that his condition had stayed the same.  Flare-ups were noted.  A diagnosis of lumbosacral strain was provided.  He stated that his back locked up and that he had sharp pain in his left foot, with numbness and tingling.  

The VA examiner noted that the Veteran's VA treatment records were reviewed.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the medical records showed a moving vehicle accident in 2012 which was after discharge from military.  There was indication of muscle strain during service, which was typically an acute type overuse injury with no records to support continuation or progression of back condition.  The current diagnosis was also strain and was likely no continuation of the same back condition from 1999.  The VA examiner also noted that no diagnosis of radiculopathy/sciatica was provided.  The VA examiner stated that there was no current examination findings and that the symptoms were subjective only.  

At the Veteran's May 2017 videoconference hearing, he stated that that after his 1998 car accident, his back would lock up, and it hurt to breathe.  He noted that he now experienced moderate, daily back pain.  He stated that pain would radiate down his leg when he would sit for a long period of time.  He also experienced a numbing sensation.  He noted that he was treated for his back condition within twelve months after discharge.  The Veteran also stated that he had not been in a car accident in 2012, but that he had been sought treatment due to the pain that year. 

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F. 3d 1331 (Fed. Cir. 2006).  A Veteran can attest to factual matters of which he had had first-hand knowledge, e.g., back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Given the foregoing, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  The February 2017 VA examination report reflects that the examiner did not account for the Veteran's competent lay statements regarding the onset of his back disability and his left lower sciatica and the presence of symptoms since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, it does not appear that the VA examiner considered the April 2010 Report of Medical History which noted chronic back pain.  As such, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed low back disability and left lower sciatica disability.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability and left lower sciatica disability are related to the Veteran's active service, to include moving vehicle accidents.

In rendering his or her opinion, the examiner should note the Veteran's service treatment records, to include the April 2010 Report of Medical history, lay statements and post-service symptomatology.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


